       Case 2:17-cr-00128-RMP           ECF No. 663
                                                656       filed 08/13/20      PageID.2304 Page 1 of 2
                                                                              PageID.2318
 PROB 12C                                                                           Report Date: August 13, 2020
(6/16)

                                       United States District Court
                                                                                               FILED IN THE
                                                                                           U.S. DISTRICT COURT
                                                                                     EASTERN DISTRICT OF WASHINGTON
                                                      for the

                                        Eastern District of Washington
                                                                                      Aug 13, 2020
                                                                                          SEAN F. MCAVOY, CLERK


                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Margarie L. Brown                       Case Number: 0980 2:17CR00128-RMP-8
 Address of Offender:                             Spokane, Washington 99208
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: May 8, 2019
 Original Offense:        Bank Fraud, 18 U.S.C. § 1344(1) and (2)
 Original Sentence:       Prison - Time Served;            Type of Supervision: Supervised Release
                          TSR - 36 Months
 Asst. U.S. Attorney:     David Michael Herzog             Date Supervision Commenced: May 15, 2019
 Defense Attorney:       Federal Defender’s Office         Date Supervision Expires: May 14, 2022


                                         PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 7/24/2020.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            2           Mandatory Condition #3: You must refrain from any unlawful use of a controlled
                        substance. You must submit to one drug test within 15 days of release from imprisonment
                        and at least two periodic drug tests thereafter, as determined by the court.

                        Supporting Evidence: The offender is alleged to have violated mandatory condition number
                        3, by ingesting a controlled substance, methamphetamine, on or about August 9, 2020.

                        On August 11, 2020, the offender reported to Pioneer Human Services as directed to submit
                        to urinalysis testing. The urine specimen provided by the offender returned presumptive
                        positive for methamphetamine and she signed a drug use denial form indicating she had not
                        ingested said controlled substance.

                        On August 12, 2020, the undersigned officer contacted the offender to address the
                        aforementioned positive drug test result. During the discussion, the offender admitted to
                        ingesting methamphetamine on or about August 9, 2020.
     Case 2:17-cr-00128-RMP             ECF No. 663
                                                656        filed 08/13/20      PageID.2305 Page 2 of 2
                                                                               PageID.2319
Prob12C
Re: Brown, Margarie L.
August 13, 2020
Page 2

                       On May 20, 2019, the offender’s conditions were reviewed and she signed said conditions
                       acknowledging an understanding of her requirements. Specifically, the offender was made
                       aware by her U.S. probation officer that she must refrain from any unlawful use of a
                       controlled substance.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      August 13, 2020
                                                                              s/Lori Cross
                                                                              Lori Cross
                                                                              U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ X]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                              Signature of Judicial Officer

                                                                                  8/13/2020
                                                                              Date
